Title: To Alexander Hamilton from John Chaloner, 14 July 1784
From: Chaloner, John
To: Hamilton, Alexander


Philada July 14, 1784
Dear Sir
Inclosed you have Mr Peter Whiteside’s draft on Messrs. James Buckannan & Co. for One thousand Dollars at six days Sight, Mr Thomas Irwin on Captn Geo Geddes at 5 days sight for twenty three pounds 9/2, & James Bowne on William Bowne at twenty days for seventy five dollars, making on the whole four hundred twenty six pounds 11/8 which I doubt not will meet due honour. This I have charg’d to Mr Church. I have hitherto neglected vesting Mr Church’s money in Bank Stock in hopes of buying it under par. None as yet offerd & I must therefore buy at par unless you think otherwise. I purchased a little while before I reced your Orders under par which encouraged me to expect it now.
I am applied to for an obligation of Mr Traceys to Mr Church for Bank Stock their agents being desireous to discharge it. If you are in possession of the obligation please to forward it that payment may be reced.

Mr Macarty will give you directions respecting Mr Woodwards bill and any others that I have remitted you payable to him.
Mrs Chaloner joins me in Compliments and I remain    Sir    Your most Obdt hble Servt
Alexr Hamilton Esqr
